M’Giuk, C. J.,
delivered the opinion of the Court.
Paul Vallad presented his petition to the Court for a writ of habeas corpus, alledg-ing that he was illegally imprisoned, under a protended warrant issued by the Governor of the State, on a demand made by the Executive of Illinois, charging the prisoner to he a fugitive from justice.
The writ was granted, the Sheriff returned the cause with the warrant. It was objected the warrant was void for want of being under the Great Seal of the State. The act of the General Assembly in such cases, made and provided, requires the warrant to be under the Great Seal of the State. The armorial bearing, the emblems and devices of the Great Seal are declared by statute. By an inspection of the staG ute, and the impression on the alledged warrant, we can scarcely perceive any one distinct requisite of the Great Seal on the impression, and because the impression is wholly unintelligible, we think the warrant void. The prisoner is discharged.